Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches a photographic device, configured to be assembled on a body of an unmanned vehicle, wherein the photographic device comprises: a tripod head module comprising a first motor disposed along a first axis, a second motor disposed along a second axis, a third motor disposed along a third axis, and a connecting arm; a camera module pivotally connected to the tripod head module via the connecting arm; a shock-absorbing module comprising a frame and a plurality of shock-absorbing balls, wherein the third motor and the plurality of shock-absorbing balls are assembled on the frame surrounding the third motor. See CN108238273 for example.  The prior art does not teach, in combination with the additionally recited elements, wherein the third motor and the plurality of shock-absorbing balls are assembled on the frame, and the plurality of shock-absorbing balls surround the third motor; and a detachable supporting plate disposed between the frame of the shock-absorbing module and the camera module, wherein there is a buffer distance between the frame and the detachable supporting plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852